                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                             1:19-cv-00217-RJC
ANITA GRINDSTAFF,                        )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )               ORDER
                                         )
ANDREW SAUL, Acting                      )
Commissioner of Social Security,         )
                                         )
             Defendant.                  )
                                         )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorneys’

Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, filed

on September 21, 2020. (Doc. No. 13). Plaintiff indicates that Defendant has

consented to this Motion, and Defendant has not objected to the requested fees, (id.

at 2), and the time for doing so has expired. Having reviewed the Motion,

supporting materials, memorandum in support, and the case file, the Court

determines that Plaintiff should be awarded attorneys’ fees under EAJA, 28 U.S.C.

§ 2412(d), in the amount of $4,099.24 and court costs of $400.00.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorneys’ Fees,

(Doc. No. 13), is GRANTED. The Court will award attorneys’ fees in the amount of

$4,099.24 and court costs in the amount of $400.00, and pursuant to Comm’r of Soc.

Sec. v. Ratliff, 560 U.S. 586 (2010), the fee award will first be subject to offset of any

debt Plaintiff may owe to the United States. The Commissioner will determine

whether Plaintiff owes a debt to the United States. If so, that debt will be satisfied


                                             1
               first, and if any funds remain, they will be made payable to Plaintiff and mailed to

               Plaintiff’s counsel. If the United States Department of the Treasury reports to the

               Commissioner that the Plaintiff does not owe any debt, the Government will

               exercise its discretion and honor an assignment of EAJA fees, and pay those fees

               directly to Plaintiff’s counsel. No additional petition pursuant to 28 U.S.C. §

               2412(d) shall be filed.

                       EAJA allows compensation for costs, including court filing costs; however,

               such costs are to be paid out of the Department of Treasury’s Judgment Fund while

               fees and expenses are to be paid by the defendant agency. See 28 U.S.C. §§ 1920,

               2412. Therefore, the court costs of $400 shall be paid out of the Department of

               Treasury’s Judgment Fund as a cost, and the attorneys’ fees shall be paid by the

               Social Security Administration.




Signed: July 2, 2021




                                                          2
